EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Garth Coviello on 2/11/2021.

The application has been amended as follows: 
Claim 1. A tool usable to insert tubing fittings into flexible tubing, the tool comprising: a first handle with a connection end and a gripping end; a second handle with a connection end and a gripping end, the connection end of the second handle connected to the connection end of the first handle, the gripping end of the second handle biased away from the gripping end of the first handle; a tube-gripping element mounted on the first handle, the tube-gripping element positioned between the connection end and gripping end of the first handle, the tube-gripping element configured to move into a first position to grip the tubing and into a second position to release the tubing; a fitting alignment fixture mounted on the second handle, the fitting alignment fixture positioned between the connection end and gripping end of the second handle, the fitting alignment fixture configured to align the fitting with the tubing when the tubing is gripped in the tube-gripping element; a tubing alignment guide mounted on the first handle and configured to guide the tubing into alignment on an axis of the tube-gripping element and the fitting alignment fixture, the tubing alignment guide having a first alignment element and a second alignment element configured to move toward and apart from each other.
Claim 6. The tool according to claim 5, wherein the gripping surface includes teeth angled toward the fitting alignment fixture.
Claim 16. A tool to insert tubing fittings into tubing, the tool comprising: a first handle with a , the tube-gripping element positioned between the connection end and gripping end of the first handle, the tube-gripping element configured to move into a first position to hold the tubing or into a second position to release the tubing, the tube-gripping element biased toward the first position; a fitting alignment fixture mounted on the second handle, the fitting alignment fixture positioned between the connection end and gripping end of the second handle, the fitting alignment fixture configured to press a protruding portion of the tubing fitting into an open end of the tubing.

Reasons for Allowance
Claims 1 & 16-17 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
In independent claims 1 & 16 none of the prior art references when cited separately or together discloses "…the connection end of the second handle connected to the connection end of the first handle, the gripping end of the second handle biased away from the gripping end of the first handle; a tube-gripping element mounted on the first handle, wherein the tube-gripping element is positioned between the connection end and gripping end of the first handle,…a fitting alignment fixture mounted on the second handle, wherein the fitting alignment fixture is positioned between the connection end and gripping end of the second handle,…" and all of the other claimed features set forth in the independent claims of the present invention to be patentable in view of the best prior art of record.
Regarding claims 1 and 16, the closest prior art Roy et al. (US 5979032 A1) discloses " Referring now more particularly to the drawings, the tool 10 includes a clamp 12 for releasably gripping the open end 14 of a hose 16, a support bar 17 rigidly connected to the clamp, and an arm 18 pivoted to the support bar provided with an abutment 20 for pressing against the open, ring-shaped mouth 21 of a tubular barb fitting 22 and forcing the fitting into the open end 14 of the hose." (Col 2, line 8-24), and thus generally disclosing the claimed invention, but fails to disclose limitations listed above.
In independent claim 17 none of the prior art references when cited separately or together 
Regarding claims 17, the closest prior art Brownlee (US 3599310 A) discloses "Referring now to the drawing in detail, the reference numeral 10 represents a tool according to the present invention wherein there is a frame 11 having a guide slot 12 therein, the frame 11 having a sidewardly projecting arm 13 rigidly secured thereto by means of a weld or the like." (Col 1, line 21-25), and thus generally disclosing the claimed invention, but fails to disclose limitations listed above.
Claims 2-14, 18, & 20-21 are considered allowable as a result of being dependent on an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608.  The examiner can normally be reached on Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723